Citation Nr: 0739599	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-28 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected bilateral plantar fasciitis with 
calcaneal spurring.  

2.  Entitlement to an initial compensable disability rating 
for the service-connected left Achilles tendonitis.  

3.  Entitlement to an initial compensable disability rating 
for the service-connected right Achilles tendonitis.  

4.  Entitlement to service connection for claimed tendonitis 
of the right wrist.  







REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the RO that, 
in pertinent part, granted service connection and assigned 
initial noncompensable ratings for plantar fasciitis of left 
foot and plantar fasciitis of the right foot with a calcaneal 
spur.  

In October 2006, the RO reevaluated the service-connected 
foot disability as bilateral plantar fasciitis with a 
calcaneal spur and assigned a single rating of 10 percent, 
effective on November 1, 2001.  

The veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (When a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated).  

The veteran was scheduled to appear for a hearing at a Board 
in Washington, D.C., in October 2007.  He failed to report 
for this hearing and did not submit a request for 
postponement.  Accordingly, the veteran's hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2007).  



FINDINGS OF FACT

1.  The service-connected bilateral plantar fasciitis with 
calcaneal spurring is shown to have been productive of a 
disability picture that more nearly approximates that of 
moderate injury of each foot since service.  

2.  Prior to March 23, 2007, the service-connected Achilles 
tendonitis is not shown to have been productive of limited 
motion on either side.  

3.  Beginning on March 23, 2007, the service-connected 
Achilles tendonitis is shown to have been productive of a 
disability picture that more nearly approximates that of 
moderate limitation of motion of each ankle.  

4.  The currently demonstrated tendonitis of the right wrist 
is not shown to be due to a documented episode of injury or 
other event or incident of the veteran's long period of 
active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate initial 
rating of 10 percent for the service-connected plantar 
fasciitis with calcaneal spurring of each foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a 
including Diagnostic Code 5284 (2007).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected Achilles tendonitis of each 
foot prior to March 27, 2007 have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5024, 5271 (2007).  

3.  Beginning on March 27, 2007, the criteria for the 
assignment of a separate rating of 10 percent for the 
service-connected Achilles tendonitis of each foot have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, including Diagnostic Codes 5024, 5271.  

4.  The veteran is not shown to have a disability manifested 
by tendonitis of the right wrist due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error')."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the RO provided the veteran with the 
notice required under VCAA by letters mailed in July 2002 and 
February 2006.  The February 2006 letter specifically 
informed him of the evidence that would support his claims 
for higher disability ratings.  

The letter also informed him that he should submit any 
pertinent evidence in his possession or provide VA with the 
information necessary for it to obtain such evidence.  
Additionally, a March 2006 letter provided him with notice 
concerning the effective-date and disability elements of his 
claims.  

Although the February 2006 and March 2006 letters were not 
sent prior to the initial adjudication of the claims, the 
Board has determined that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, the Board notes that following the provision 
of the notice in these letters, the RO readjudicated the 
claims in October 2006 and April 2007.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claims would have been different 
had VCAA notice been provided at an earlier time.  

The record reflects that the veteran's service medical 
records and pertinent treatment records have been obtained.  
He also has been afforded VA and fee-basis examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  

The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of VCAA and the 
pertinent implementing regulation.  


I.  Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the current severity of the disorder.  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability, except as noted hereinbelow.  


Bilateral plantar fasciitis with calcaneal spurring

The veteran's bilateral foot disability has been rated by 
analogy as 10 percent disabling under Diagnostic Code 5279.  
This code provides for a single evaluation of 10 percent for 
anterior metatarsalgia (Morton's disease), whether unilateral 
or bilateral in nature.  

Here, the veteran's representative argues that this code does 
not properly describe the extent of the service-connected 
bilateral foot disability and requests that another code 
provision should be considered.  The Board notes in this 
regard that the report of the March 2007 fee-basis 
examination specifically found that the veteran did not have 
Morton's metatarsalgia.  

The Board has considered the potentially applicable 
Diagnostic Codes and concludes that the service-connected 
foot disability is best evaluated by the provisions of 
Diagnostic Code 5284, which pertains to foot injury.  

Under this code, foot injury is rated as 10 percent disabling 
if it is moderate, a 20 percent evaluation if it is 
moderately severe, and a 30 percent evaluation if it is 
severe.  

A note to this code provides that a 40 percent rating is 
warranted for actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Additionally, unlike 
Diagnostic Code 5279, this code deals with ratings to be 
assigned based on unilateral foot disability.  

In applying these criteria to the medical evidence in this 
case, the Board finds that the service-connected plantar 
fasciitis and calcaneal spurring is productive of a 
disability picture that more nearly approximates that of 
moderate injury to each foot.  

Since 2001, the veteran has complained of pain and stiffness 
in both heels.  In a letter received in August 2004, his 
private physical therapist stated that he had achieved the 
maximum benefit from physical therapy, but continued to 
experience bilateral heel pain.  

In June 2006, a VA examiner noted tenderness to deep 
palpation of both heels, although the March 2007 fee-basis 
examiner noted tenderness only in the left foot.  

On examination in March 2007, the examiner found no evidence 
of weakness, edema, atrophy or disturbed circulation.  The X-
ray studies revealed posterior calcaneal spurs in both feet, 
but were otherwise normal.  

The examiner rendered a diagnosis of bilateral plantar 
fasciitis with bilateral calcaneal spurs, accompanied by 
subjective complaints of stiffness and objective findings of 
tenderness on the left.  

Hence, given the complaints of pain related to use and the 
documented changes due to calcaneal spurs, a separate initial 
10 percent rating is for application for the service-
connected plantar fasciitis and calcaneal spurs of each foot.  

The Board also has considered whether higher ratings may be 
granted for either foot disability under other potentially 
applicable Diagnostic Codes.  However, since the March 2007 
examiner specifically found no evidence of pes planus, pes 
cavus, hammertoes, hallux valgus, or hallux rigidus, any 
higher ratings available under those codes could be applied.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 
5280, 5281, 5282, 5283, 5284 (2007).  


Achilles tendonitis on the Right and Left

The veteran is in receipt of separate noncompensable 
disability ratings under Diagnostic Code 5024 for Achilles 
tendonitis.  Disabilities evaluated under this code are to be 
rated on the basis of limitation of motion of the part 
affected, as degenerative arthritis.  

Diagnostic Code 5271 contemplates limitation of motion of an 
ankle.  A 10 percent rating is warranted for moderate 
limitation of motion, and a 20 percent rating is warranted 
for marked limitation of motion.  For VA purposes, normal 
range of motion for the ankles is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).  

At a July 2002 fee-basis examination, the veteran had 
tenderness at the insertion of both Achilles tendons and 
complained of pain.  The range of motion in both ankles was 
normal, and there was no ankylosis or deformity in either 
ankle.  

At a March 2007 fee-basis examination, the veteran again 
complained of having pain in both ankles.  He reported having 
stiffness and tightness in his left ankle that prevented him 
from walking normally and made walking, running, and flexing 
his foot painful.  Reportedly, his right ankle was painful 
after running and stiff early in the morning or after sitting 
for prolonged periods.  

Each ankle showed tenderness on examination.  The range of 
motion testing revealed normal dorsiflexion in both ankles 
but plantar flexion was limited to 20 degrees in the right 
ankle and to 15 degrees on the left, with the onset of pain 
at 10 degrees.  

The examination report specifically noted that motion in the 
ankles was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  

The evidence reflects that, as of March 27, 2007, the veteran 
exhibited some decreased plantar flexion of both ankles.  
Since he maintained normal dorsiflexion, his level of 
impairment would more nearly approximate that consistent with 
moderate limitation of motion.  Hence, a separate 10 percent 
rating is assignable for the service-connected Achilles 
tendonitis on each side.  

The Board has considered whether the veteran may be entitled 
to higher disability ratings under other potentially 
applicable codes.  However, there is no evidence that either 
ankle is ankylosed or that there is ankylosis of the 
subastragalar or tarsal joints.  

There also is no evidence of malunion of the os calcis or 
astragalus bones or that the veteran underwent an 
astragalectomy.  Accordingly, higher disability ratings are 
not available under the codes applicable to ankle 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274 (2007).  

Finally, the Board has considered whether any of the 
veteran's claims should be referred for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The record 
reflects that the veteran has not required frequent 
hospitalizations for his service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from any of the disabilities would be 
in excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extraschedular consideration is not in order.  


II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran's service medical records reflect that he injured 
his right wrist in June 1984.  The assessment was that of a 
sprained wrist with a note to rule out a possible fracture.  
An X-ray study was performed but revealed no changes in the 
wrist.  

No additional complaints or findings regarding the veteran's 
wrist were recorded during service.  A May 2001 examination 
performed prior to the veteran's retirement from service 
noted no abnormalities of the right wrist, and he reported no 
history of wrist problems in the accompanying report of 
medical history.  

The record is silent for any mention of complaints regarding 
the right wrist until January 2002, when he complained of 
having pain that began one week earlier after exercising.  
The assessment was that of tendonitis of the right wrist.  
This diagnosis was confirmed at a July 2002 fee-basis 
examination, June 2006 VA examination, and March 2007 fee-
basis examination.  

The June 2006 VA examiner was asked to render an opinion 
regarding the relationship between the current right wrist 
symptoms and service.  After reviewing the claims file, the 
examiner opined that it was less likely than not that the 
veteran's current condition was caused by his wrist sprain in 
1984.  The VA examiner explained further that there was no 
evidence of any symptomatology regarding the wrist from 1984 
until 2002, when the veteran reported injuring it while 
exercising.  This opinion was endorsed by another examiner in 
March 2007.  

In sum, the VA examiner specifically opined that any current 
disability was not related to his documented wrist injury 
following service.  Therefore, in the absence of any evidence 
to support the claim, service connection for tendonitis of 
the right wrist must be denied.  




ORDER

A separate initial rating of 10 percent for the service-
connected plantar fasciitis and calcaneal spurs of each foot 
is granted, subject to the regulations governing the payment 
of VA compensation.  

An increased initial compensable rating for the service-
connected right Achilles tendonitis prior to March 27, 2007 
is denied.  

An increased rating of 10 percent for the service-connected 
right Achilles tendonitis effective on March 27, 2007 is 
granted, subject to the regulations governing the payment of 
VA compensation.  

An increased initial compensable rating for the service-
connected left Achilles tendonitis prior to March 27, 2007 is 
denied.  

An increased rating of 10 percent for the service-connected 
left Achilles tendonitis effective on March 27, 2007 is 
granted, subject to the regulations governing the payment of 
VA compensation.  

Service connection for tendonitis of the right wrist is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


